Name: Regulation (EEC) No 1900/74 of the Council of 15 July 1974 laying down special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 74 No L 201 /5Official Journal of the European Communities REGULATION (EEC) No 1900/74 OF THE COUNCIL of 15 July 1974 laying down special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Having regard to the Opinion of the Economic and Social Committee ; Whereas the production of soya beans is becoming of increasing interest to the Community ; whereas, in order to promote the development of this production , which is subjected to direct competition from the soya beans imported from third countries duty free , provi ­ sion should be made for appropriate measures of support ; Whereas to this end the marketing of Community crops must ensure producers a fair income, the level of which may be defined by a guide price ; whereas the difference between this price and price ascertained for the soya beans on the world market for a represen ­ tative period corresponds to the amount of the subsidy which should be granted in order to achieve the objec ­ tive pursued ; Whereas provision should be made to ensure that expenditure incurred by Member States as a result of the obligations arising from the application of this Regulation bccomes a charge on the Community in accordance with the regulations on the financing of the common agricultural policy, 2 . The guide price shall continue to apply throughout the following marketing year ; this shall cover the period from 1 November to 31 October. 3 . The guide price shall relate to a standard quality . This quality shall be determined by the Council in accordance with the procedure referred to in para ­ graph 1 . Article 2 1 . When the guide price valid for a marketing year is higher than the average world market price for standard quality soya beans , observed during the same marketing year for a Community frontier crossing point and for a representative period , a subsidy equal to the difference between these two prices shall be granted to producers of soya beans harvested within the Community. 2 . The subsidy shall be granted for production obtained by applying an indicative yield to the surface areas on which soya has been sown and harvested . 3 . The Council , acting by qualified majority on a proposal from the Commission , shall lay down : (a) the criteria for the determination of the average world market price ; (b) the general rules according to which the subsidy shall be granted , as well as those concerning the control of beans harvested within the Community with a view to establishing eligibility for the subsidy. 4 . The following shall be determined in accordance with the procedure set out in Article 38 of Council Regulation No 1 36/66/EEC (') of 22 September 1966 on the establishment of a common organization of the market in oils and fats : (a) the average world market price ; (b) detailed rules for the application of the present Article . Article 3 Member States and the Commission shall communi ­ cate to each other the information necessary for the application of this Regulation . This information shall be decided upon in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC . Detailed rules concerning the communica ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Each year before 1 August , a guide price for soya beans falling within Common Customs Tariff heading No 12.01 shall be fixed for the Community in accor ­ dance with the procedure laid down in Article 43 (2) of the Treaty . This price shall be fixed at a level which is fair to producers, account being taken of the supply require ­ ments of the Community . (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . No L 201 /6 23 . 7. 74Official Journal of the European Communities tion and dissemination of this information shall be adopted in accordance with the same procedure . Article 4 The provisions on the financing of the common agri ­ cultural policy shall apply to the subsidy system provided for in this Regulation . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 November 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 July 1974. For the Council The President Christian BONNET